Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Harry on 5/6/2021.
The application has been amended as follows: 
1. (Currently Amended) A control device for an aerosol inhalation device, the control device comprising:
an operational amplifier including an output terminal configured to generate a voltage according to a voltage applied to a load configured to heat an aerosol source and having a correlation between a temperature and an electrical resistance value;
a controller including an input terminal and configured to perform processing based on a voltage applied to the input terminal; [[and]]
a voltage dividing circuit configured to divide the voltage of the output terminal of the operational amplifier and to supply the divided voltage to the input terminal of the controller; 
a first switch and a second switch electrically connected in parallel between the power supply and the load; and
a first resistor electrically connected in series with the first switch and the second switch and electrically connected in parallel with the load, wherein 

one of an inverting input terminal and a noninverting input terminal of the operational amplifier is electrically connected to the aerosol generation circuit.
11. (Currently Amended) The device according to claim 1 [[18]], wherein 
an electrical resistance value of a path between the power supply and the load passing through the second switch is larger than an electrical resistance value of a path between the power supply and the load passing through the first switch, and 
the controller is further configured to acquire the voltage applied to the input terminal during a time when the second switch is in an ON state.
13. (Currently Amended) The device according to claim 11, further comprising:
a second resistor electrically connected in series with the second switch such that the second switch and the second resistor are electrically connected in parallel with the first switch.
16. (Currently Amended) A control device for an aerosol inhalation device, the control device comprising:
an operational amplifier including an output terminal configured to generate a voltage according to a voltage applied to a load configured to heat an aerosol source and having a correlation between a temperature and an electrical resistance value;
a controller including an input terminal and configured to perform processing based on a voltage applied to the input terminal, wherein a power supply voltage of the operational amplifier is higher than a power supply voltage of the controller;
a voltage dividing circuit configured to divide the voltage of the output terminal of the operational amplifier and to supply the divided voltage to the input terminal of the controller;
a first switch and a second switch electrically connected in parallel between a power supply and the load, and configured such that an electrical resistance value of a path electrically 
a first resistor electrically connected in series with the first switch and the second switch, and electrically connected in parallel with the load.
18. (Currently Amended) The device according to claim 1


the controller is configured to detect detachment of the load based on the voltage applied to the input terminal. 
20. (Currently Amended) A control device for an aerosol inhalation device, the control device comprising:
an operational amplifier configured to generate a voltage according to a voltage applied to a load configured to heat an aerosol source and having a correlation between a temperature and an electrical resistance value;
a controller configured to perform processing based on a voltage generated by the operational amplifier;
a voltage dividing circuit configured to divide the voltage generated by the operational amplifier and to supply the divided voltage to an input terminal of the controller;
a first switch and a second switch electrically connected in parallel between a power supply and the load; and
a resistor electrically connected in series with the first switch and the second switch, and electrically connected in parallel with the load, wherein 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The above Examiner’s Amendment along with the persuasive Remarks filed 4/9/2021 put the claimed invention in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PHU H NGUYEN/            Examiner, Art Unit 1747